PREWITT, Presiding Judge.
Movant sought under Rule 24.035 to vacate convictions for burglary and stealing. He pled guilty to those charges and received concurrent terms of eight and four years’ imprisonment. Following an eviden-tiary hearing the trial court made findings of fact, conclusions of law and entered judgment denying the motion. Movant appeals.
Movant contends that the trial court erred in finding that he entered the pleas of guilty voluntarily “because the record demonstrates that appellant pleaded guilty out of fear, in that appellant believed that counsel had failed to properly investigate the circumstances of the charged burglary and stealing which left appellant with the fear of going to trial unprepared.”
Movant had the burden of proving his grounds for relief by a preponderance of the evidence. Rule 24.035(h). Appellate review of the trial court’s determination is limited to deciding whether the findings and conclusions of the trial court were clearly erroneous. Rule 24.035(j).
The credibility of the witnesses was for the trial court which did not have to believe movant’s testimony regarding his claimed fear even if partially undisputed. Trimble v. State, 588 S.W.2d 168, 170 (Mo.App.1979). See also Sanders v. State, 770 S.W.2d 447, 448 (Mo.App.1989) (defendant waives complaints of attorney’s failure to investigate when he pleads guilty). There was also evidence from which the trial court could find that the attorney had properly investigated the circumstances of the charges. The trial court’s findings, conclusions and judgment are supported by the evidence and were not clearly erroneous.
The judgment is affirmed.
HOGAN and MAUS, JJ., concur.